Citation Nr: 1428929	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-16 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for asthma and chronic obstructive pulmonary disease (COPD) with history of pneumonia and bronchitis from February 13, 2001; a 30 percent rating from January 13, 2009; and a 60 percent rating from July 25, 2011. 

2. Entitlement to an effective date earlier than February 13, 2001 for service connection for asthma and COPD with history of pneumonia and bronchitis. 

3. Entitlement to a total rating based on individual unemployability due to a service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Attorney



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from February to November 1964.

This appeal to the Board of Veterans' Appeals (Board) originated from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In an April 2002 rating decision, the RO denied the Veteran's claim for service connection for asthma and COPD with history of pneumonia and bronchitis, and the Veteran appealed that decision to the Board. In a March 2004 decision, the Board denied the claim. The Veteran then appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court), which in a March 2005 Order vacated the Board decision, and remanded the case for readjudication consistent with the decision, specifically notification deficiencies pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 

In an August 2009 decision, the Board granted service connection for a respiratory disability which was effectuated in a December 2009 rating decision. The RO assigned a 10 percent rating for asthma and COPD with history of pneumonia and bronchitis retroactively effective February 13, 2001, the date of receipt of his initial claim. The Veteran appealed to the Board the 10 percent rating that was awarded, as well as the assigned effective date for service connection. 

In an April 2011 rating decision, the RO awarded a 30 percent rating for the Veteran's asthma and COPD with history of pneumonia and bronchitis effective January 13, 2009. In a September 2012 rating decision, the RO awarded a 60 percent rating for the Veteran's respiratory disability effective July 25, 2011. Since these increases did not represent a full grant of the Veteran's claim, the matter remains in appellate status. AB v. Brown, 6 Vet. App. 35, 38 (1993).  Also when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when the disability may have been more severe than at others. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). The Veteran's increased rating claim has been rephrased contemplating the "staged rating" that has occurred. 

In the Veteran's June 2011 substantive appeal to the Board, he requested a Travel Board hearing at the RO. In a March 2013 letter from the Veteran's attorney, it was mentioned that the Veteran waived his right to testify and he did not appear at the hearing. 

In September 2012 and March 2013 letters, the Veteran's attorney asserts that the Veteran is unemployable due to his service-connected disability, raising a claim of entitlement to a TDIU. As referenced by the attorney in the aforementioned letters, in Rice v. Shinseki, 22 Vet. App. 447, 452-53(2009), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a TDIU is based already has been found to be service connected, as part of a claim for increased compensation. The Board will further address this derivative TDIU claim in the remand that follows. 

In this decision, the Board is deciding the claim for an earlier effective date for the grant of service connection for asthma and COPD with history of pneumonia and bronchitis. Regrettably, the Board must remand the remaining claims for increased ratings and a TDIU since these other claims require further development. The remand of these other claims will be to the Agency of Original Jurisdiction (AOJ). 



FINDINGS OF FACT

1. The Veteran did not file a claim for service connection for a respiratory disorder, namely asthma and COPD with history of pneumonia and bronchitis, within one year of his discharge from service.

2. There was not an initial claim for service connection for a respiratory disorder, namely asthma and COPD with history of pneumonia and bronchitis that was received until February13, 2001.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than February13, 2001 for the grant of service connection for asthma and COPD with history of pneumonia and bronchitis. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted. Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323  (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, a letter was sent to the Veteran in July 2001 attempting to address notice requirements of 38 C.F.R. § 3.159(b)(1), but the Court, in a March 2005 Order, vacating a March 2004 Board decision, determined that there was insufficient notification under the VCAA. In October 2008, the RO sent a VCAA letter to the Veteran satisfying the VCAA notice requirements. Ratings, SOC's and SSOC's as recently as August 2012 adjudicated and readjudicated the effective date claim. In Dingess and Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the initial intended purpose of the notice has been served. See also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). Instead of providing additional VCAA notice in this situation concerning a "downstream" issue, such as the effective date assigned for the grant of service connection for the disability in question, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved. And this has been done; the Veteran has received an SOC discussing the downstream effective date element of this claim, citing the applicable statutes and regulations, and discussing why an earlier effective date was not assigned. See, too, Huston v. Principi, 17 Vet. App. 195 (2003) (indicating he must be apprised of the need to have filed an earlier claim that did not become final and binding to receive an earlier effective date). 

So he has received all required VCAA notice. And as the pleading party, he, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and, above and beyond that, that the error is unduly prejudicial, meaning outcome determinative of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). He has not made any such pleading or allegation.

Consequently, the Board finds that all necessary development of the downstream earlier-effective claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Moreover, resolution of this claim ultimately turns on when he filed this claim, not the etiology, status or severity of his respiratory disorder at any time prior, so an examination and opinion (including a "retrospective" opinion) are not needed to fairly decide his claim for an earlier effective date. See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).


II. Entitlement to an Effective Date Earlier than February 13, 2001, for the Grant of Service Connection for Asthma and COPD with History of Pneumonia and Bronchitis

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Importantly, 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 3.400(b)(2) provide that, if a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose, whichever is later. 

The provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received. And "date of receipt" means the date on which a claim, information or evidence was received by VA. 38 C.F.R. § 3.1(r). While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p). See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000). The benefit sought must be identified, but need not be specific. See Stewart v. Brown, 10 Vet. App. 15, 18 (1997); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran may file an informal claim by communicating an intent to apply for one or more VA benefits. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 

Also, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits. The date on the VA outpatient or hospital examination will be accepted as the date of informal claim. 38 C.F.R. § 3.157(b).

The Veteran asserts that he is entitled to an effective date earlier than February 13, 2001 for his respiratory disability, since he was discharged from service due to disability. He mentions that in the March 2005 Order, the Court acknowledges that he received a medical discharge supporting his claim. 

The specific facts and procedural history of this particular case show that the Veteran received a discharge from military service on November 25, 1964. Service treatment records indeed show that he was medically discharged. Indeed service treatment records confirm his treatment for a respiratory disorder, now service-connected as asthma and COPD with history of pneumonia and bronchitis. However, while as acknowledged by the Court that the Veteran was discharged from service the result of disability, and he received treatment for a respiratory disorder, for which service connection has now been established, there is no evidence at all indicating that the Veteran filed a claim for service connection for a respiratory disorder within one year of his discharge from service, meaning by November 1965. There is no interim evidence of an application or claim for a respiratory disorder until his initial claim was received on February 13, 2001. So if the Veteran did not file a claim for the disability at issue within one year of his discharge from service, and there is absolutely no interim evidence of a claim, informal or otherwise, the earliest possible effective date he may receive is when he eventually filed a claim. Consequently, the earliest possible effective date the Veteran may receive is February 13, 2001, when he filed his initial claim for service connection for a respiratory disorder, asthma and COPD with history of pneumonia and bronchitis. 

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for an effective date earlier than February 13, 2001, for the award of service connection for asthma and COPD with history of pneumonia and bronchitis. Since the preponderance of the evidence is against his claim, there is no reasonable doubt to resolve in his favor, and his claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

The claim for an effective date earlier than February 13, 2001, for the grant of service connection for asthma and COPD with history of pneumonia and bronchitis is denied. 



REMAND

Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the remaining claims for increased ratings and a TDIU require further development before being decided on appeal. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The additional development of these remaining claims is necessary to ensure there is a complete record upon which to adjudicate these claims and to afford the Veteran every possible consideration.

The Veteran needs to be reexamined to reassess the severity of his service connection for asthma and COPD with history of pneumonia and bronchitis. His last VA compensation examination assessing the severity of this disability was in January 2011, more than 3 years ago. See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). See, too, 38 C.F.R. § 3.327(a); Olsen v. Principi, 3 Vet. App. 480, 482  (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991); and VAOPGCPREC 11-95 (April 7, 1995). 

As mentioned in the Introduction, the issue of derivative entitlement to a TDIU has been raised on the Veteran's behalf by his attorney. The Veteran's sole service connected disability is his service-connected asthma and COPD with history of pneumonia and bronchitis, which is evaluated as 60 percent disabling. So he meets the schedular threshold for TDIU under 38 C.F.R. § 4.16(a). In Rice, the Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted. 

This derivative TDIU claim is primarily predicated on the occupational impairment that is being attributed to the Veteran's respiratory disability at issue in this appeal. And since this underlying disability claim requires further development before being readjudicated, so, too, must the Board remand this derivative TDIU claim because it is "inextricably intertwined." See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one claim cannot be rendered until a decision concerning the other). See also Parker v. Brown, 7 Vet. App. 116 (1994) (considering these type of claims concurrently, rather than separately, avoids piecemeal adjudication of claims with common parameters). 
 
Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1. Schedule a VA examination to reassess the severity of the Veteran's service-connected asthma and COPD with history of pneumonia and bronchitis. The claims file should be sent to the designated examiner(s) for review of the pertinent history of the disability. All indicated tests should be performed, including a pulmonary function test (PFT) indicating the Veteran's forced expiratory volume in one second (FEV-1) and the ratio of his forced expiratory volume in one second to forced vital capacity (FEV-1/FVC). Also needed is the Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)), indication of whether the Veteran requires courses of systemic (oral or parenteral) corticosteroids or immune-suppressive medications, and, if he does, how often and to what extent, and whether there is respiratory failure, etc.

Also, additional medical comment is needed by the examiner on whether the Veteran's service-connected asthma and COPD with history of pneumonia and bronchitis precludes him from obtaining and maintaining substantially gainful employment (versus just marginal employment) if considering his level of education, prior work experience, special training, etc., but not his age or impairment attributable to disabilities that are not service connected. 

The examiner must discuss the rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on these pending claims. 38 C.F.R. § 3.655.

2. Then readjudicate these remaining claims in light of the additional evidence. If these claims are not granted to the Veteran's satisfaction, send him and his attorney an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


